Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-26-2006

USA v. Abdur-Raheem
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3951




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Abdur-Raheem" (2006). 2006 Decisions. Paper 841.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/841


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 04-3951
                                    ____________

                          UNITED STATES OF AMERICA

                                           v.

                          ABUBAKER ABDUR-RAHEEM,
                              a/k/a Kim Crandall,

                                          Appellant
                                    ____________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 04-cr-00039)
                    District Judge: Honorable William W. Caldwell
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 16, 2006

           Before: FISHER, CHAGARES and REAVLEY,* Circuit Judges.

                                 (Filed June 26, 2006)
                                    ____________

                             OPINION OF THE COURT
                                  ____________




      *
        The Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth
Circuit, sitting by designation.
FISHER, Circuit Judge.

                                                 I.

          Abubaker Abdur-Raheem appeals from the District Court’s judgment of

conviction. He argues that the United States presented insufficient evidence to prove that

he had an “intent to deceive,” an essential element of possessing or uttering a forged

security under 18 U.S.C. § 513(a). Because we believe that the evidence, viewed in the

light most favorable to the United States, is sufficient to support the conviction, we will

affirm.

                                                 II.

          As we write solely for the parties, only a brief recitation of the facts is necessary.

Abdur-Raheem was charged with and convicted of one count of possessing and uttering a

forged security with the intent to deceive an organization in violation of 18 U.S.C.

§ 513(a). The District Court sentenced Abdur-Raheem to a period of ten months’

imprisonment, a $100 special assessment, restitution in the amount of $5,000, and two

years’ supervised release.1

          Viewed in the light most favorable to the United States, see Glasser v. United

States, 315 U.S. 60, 80 (1942); United States v. Coyle, 63 F.3d 1239, 1243 (3d Cir. 1995),

the evidence presented at trial established the following. Two checks, numbered 1599

and 1600, were stolen from the offices of BDQ Mechanical Corporation (“BDQ”).



          1
           Abdur-Raheem does not raise any issues relating to his sentence.

                                                 2
Issuance of the checks was not approved by the company or any of its officers. The

office from which the checks were stolen was located in Brooklyn, New York, in the

same housing complex where Abdur-Raheem lived.

       Subsequently, Abdur-Raheem deposited the same two checks into his account at a

bank in Shamokin Dam, Pennsylvania. Abdur-Raheem deposited the checks at this bank

despite the fact that he maintained an account at a bank located near his Brooklyn

residence.

       The checks were made out to Abdur-Raheem, each in the amount of $2,500. The

amount was approximately fifty times greater than any amount Abdur-Raheem had

previously deposited into the account. Abdur-Raheem was listed as the payee, and the

payor signature was illegible. Abdur-Raheem deposited the checks despite the fact that

he had no previous dealings with BDQ and was not owed any money by the company.

       In the days following the deposit, Abdur-Raheem withdrew approximately

$4,996.38 from the same account into which he had deposited the stolen checks. On at

least one occasion, Abdur-Raheem was videotaped withdrawing the money from an

ATM. During the transaction, which occurred in the middle of the night, Abdur-Raheem

appears to be hiding his identity by pulling a baseball cap over his eyes and face.

       Its suspicions aroused, the bank made numerous attempts to contact Abdur-

Raheem at the telephone numbers, e-mail addresses, and addresses that he had previously

provided. All of those efforts were unsuccessful. Abdur-Raheem made no attempt to



                                             3
contact the bank even after his account was frozen and he attempted, but was unable, to

withdraw more cash from the account.

                                             III.

       The statute under which Abdur-Raheem was convicted provides, in relevant part,

as follows:

       Whoever makes, utters or possesses a counterfeited security of a State or a
       political subdivision thereof or of an organization, or whoever makes, utters
       or possesses a forged security of a State or political subdivision thereof or
       of an organization, with intent to deceive another person, organization, or
       government shall be fined under this title or imprisoned for not more than
       ten years, or both.

18 U.S.C. § 513(a). Abdur-Raheem argues that the United States failed to present

sufficient evidence to establish that he had an “intent to deceive.” He does not challenge

the adequacy of the evidence as to the other elements of the offense.

       In reviewing a sufficiency of the evidence claim, we examine the “totality of the

evidence, both direct and circumstantial,” and must credit “all available inferences in

favor of the government.” United States v. Gambone, 314 F.3d 163, 170 (3d Cir. 2003)

(citations omitted). We will sustain the verdict if “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. Thus, a claim of

insufficiency of the evidence places a very heavy burden on an appellant.” United States

v. Dent, 149 F.3d 180, 187 (3d Cir. 1998) (citations omitted).

       The evidence presented at trial, when viewed in the light most favorable to the

United States, establishes an intent to deceive. The evidence shows that Abdur-Raheem


                                              4
had no dealings with BDQ and was not owed money by BDQ. The jury could properly

infer from this evidence that Abdur-Raheem knew that he was not entitled to the checks.

See United States v. Young, 282 F.3d 349 (5th Cir. 2002). Moreover, his actions

following the misappropriation of the checks, including (1) his use of a bank outside his

state of residence, (2) his withdrawal of the funds soon after their deposit, (3) his attempts

to conceal his identity when withdrawing money from the ATM, (4) his failure to respond

to the bank’s repeated attempts to reach him, and (5) his failure to respond even after his

account had been frozen, demonstrate consciousness of guilt. Based on these facts, the

jury could infer that Abdur-Raheem possessed and uttered the forged checks with an

intent to deceive, supporting the conviction under 18 U.S.C. § 513(a).

       Accordingly, we will affirm the judgment of conviction.




                                              5